Title: Thomas Boylston Adams to John Adams, 1 March 1799
From: Adams, Thomas Boylston
To: Adams, John


          
            Dear Sir.
            Quincy March 1st: 1799.
          
          My time has been so occupied between going to Boston to get my dinner and coming back to Quincy again, that I have written to you but once since my arrival. I should have considered these frequent visits as time lost to improvement, but that they have enabled me to attend the Session of the Supreme Court, which commenced on the 19th: ulto.. Having now complied with all the necessary forms of a first arrival in the center of ones friends & relations, I hope to be spared any further material interruption from the pursuits of my inclination.
          The charge of Chief Justice Dana, to the Grand Jury of Suffolk, which I had the satisfaction to hear from the Bench, was fraught with wisdom, both legal & political. It took a concise but very intelligent view of the distribution of powers in the State & National Governments, of the checks & balances in each of them, and pointed out the superiority of these forms over any others of which experiments had been made. The independence of the Judiciary, he maintained to be, not only, the chief corner stone of the political edifice, but its most ornamental pillar. The examination of and animadversion upon, the interference of some State legislatures, with laws passed by the National Government, of whose constitutional validity they assumed to be the Judges, produced many spirited remarks, and when he noticed the two laws, which gave rise to their resolves, he gave them his cordial and unequivocal approbation. He called the attention of the Jury in a very pointed manner to the Chronicle, a number of which he held in his hand; this contained a piece, which the Judge declared to be of a mischievous & seditious tendency, as it was clearly meant thereby to alienate the confidence of the good people of this State from their lawful Representatives & Government, by spreading false, scandalous & wicked slander against their characters; accusing them not only of a want of honor & integrity, but with the actual commission of crimes & misdemeanours, which were in themselves indictable offenses.
          
          As the charge was delivered in a great measure ex-tempore from the bench, and it is doubtful whether it will be published, I have been thus particular in noticing it, and I am happy to add that it was generally received by those who heard it with unequivocal satisfaction. I have felt myself highly flattered by the cordial reception I have met with upon my first interview with the chief Magistrates of this State. I esteem their notice as very precious & honorable.
          I was present at the celebration of Washington’s birth day Ball & Dinner, and felt animated by the glow of patriotism, which distinguished the occasion. As a respectful tribute to the family of the General, I thought it decorous to remember in our toasts, one member of it, who, as I had been informed, was to undergo an interesting change of situation on this anniversary. I accordingly gave as a volunteer in a bumper, “Miss Nelly Custis;—may her nuptials, on this day, lay the foundation for a numerous race of heroes & of patriots.” It was received with boisterous applause.
          We Boston Yankees were sadly confounded the other day, by the news from Philadelphia, announcing the nomination of a Minister to treat with the french Republic. To use the true cant & drawl of our yankee tone, they could-n-’t make nothing at all on ’t,—fact If we don’t see into every thing done or to be done by our Government, and know the reasons & motives & principles whole-sale & retail, that led to Executive measures, why there’s not one man in ten, among us, but what thinks all’s a going wrong. I have been highly diverted at the operation of this late news, upon all parties, federalists, french or English. The first & last no sooner heard it than they exclaimed “A Minister nominated to France! No sure! Impossible! It cannot be!” With the Jacobins, the President of the U. S. was “the first character that ever lived as a Statesman. Glorious news! An Envoy nominated to the french Republic, where live those virtuous & energetic republicans! We see a treaty concluded already, no more need of defence, no Army—no Navy—no direct taxation”!!! Such is Chronicle language. The federalists hung their nether lip at first, but the Jacobin crow, roused their rage and turned it to its natural attraction. “The Administration had its reasons, no doubt, for such a step; it might be necessary— we don’t know what intelligence has been received, but something recent must. However, go on with your preparations for defence, dont relax a fibre or a muscle in your hostile countenance—such is the language of the President & such the public interest.” So much for the awakened federalists. The English party adhere to their original text. “We are mortified, say they, at

the weakness & hastiness of this measure of the Executive; Can it be presumed that france will treat with us, and is not every probability against it? What will England and the rest of Europe think of us when they hear of it; ten chances to one, that England renews her depredations on our Commerce in consequence of it. It paralizes the arm of Government; damps & discourages hostile enterprize and deafens the ear of the public to the voice of our Country’s defence.— In short it seems to us an ill-timed & unadvised measure, and we heartily wish THE OLD WOMAN had been with the President to prevent it.”
          Such is a brief account of the purport of all the conversation I have heard since this news arrived; a great portion of this is hearsay with me, but my sources are authentic. It is further to be remarked that this intelligence has been the theme of many letters from the fountain head, since it issued thence. These indite that the Secretaries or heads of departments had no share or portion in this nomination;—and why? Because the President did not consult them. And why did he not???— Some have answered—because he did not think fit, and was not bound to do it. All wrong again— Washington did not do so. All right & proper, say others, if Adams likes the responsibility, and if he dont, he cant help himself, for the heads of departments, consulted or not, do not share the burden with him in any such measures. So we go on Sir, questioning & answering, quarreling & wrangling, happy if from the collision any spark of comprehension should kindle an attachment & respect for the measures of our Government.
          I am in duty bound your Son
          
            Thomas B. Adams.
          
          
            P.S. I am directed to add, that one letter in particular, from Philadelphia observes—“This is the first great measure in which I have not been consulted.”
          
        